NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0151n.06

                                             No. 11-5424

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                        FILED
                                                                                        Feb 07, 2012
STEVEN L. NORRIS,                      )                                         LEONARD GREEN, Clerk
                                       )
      Plaintiff-Appellant,             )                    ON APPEAL FROM THE
                                       )                    UNITED STATES DISTRICT
v.                                     )                    COURT FOR THE EASTERN
                                       )                    DISTRICT OF KENTUCKY
COMMISSIONER OF SOCIAL                 )
SECURITY,                              )
                                       )                            OPINION
      Defendant-Appellee.              )
_______________________________________)


Before: MOORE, CLAY, and McKEAGUE, Circuit Judges.

        PER CURIAM. Steven L. Norris (“Norris”) appeals a grant of summary judgment in favor

of the Commissioner of Social Security (“Commissioner”) upholding the denial of Norris’s

applications for Supplemental Security Income (“SSI”) and Disability Insurance Benefits (“DIB”).

On appeal, Norris argues that the administrative law judge’s (“ALJ”) decision was not supported by

substantial evidence and critiques the ALJ’s adverse-credibility finding, the decision to afford greater

weight to the opinions of nonexamining state-agency consultants, and the Residual Functional

Capacity (“RFC”) determination. Because the ALJ’s decision was supported by substantial

evidence, we AFFIRM.
No. 11-5424
Norris v. Commissioner of Social Security


                                      I. BACKGROUND

       Norris filed for SSI and DIB benefits on January 20, 2006, pursuant to Titles II and XVI of

the Social Security Act, 42 U.S.C. §§ 401–433; 1381–1383f. Norris alleged disability in his SSI

application since August 15, 2003, and in his DIB application since May 29, 2004. Norris claims

that he suffers from chronic pain in his lower back, legs, and right knee. He also alleges asthma,

chest pain, breathing problems, acid reflux, and irritable bowel syndrome. Norris claims mental

impairments of depression and anxiety.

       Norris was forty-five years old when he filed for benefits, a person of younger age under the

regulations. See 20 C.F.R. §§ 404.1563(c); 416.963(c). Norris has a tenth-grade education and past

relevant work as a nurse, caretaker, and painter. Although Norris has not engaged in substantial

gainful activity since May 29, 2004, the record shows that he performed occasional home-

improvement jobs and painting work in 2004 and 2005.

       Norris’s application for benefits is primarily supported by the records of his treating

physician, William Dake, M.D., with the Lexington-Fayette County Health Department. Norris

sought treatment from Dr. Dake in December 2003, complaining that a fall and ACL tear caused

chronic knee pain. Dr. Dake noted that Norris was prescribed Percocet for his knee pain and that

he was scheduled to undergo a “thoracotomy for lymph node resection” in January of the coming

year. A.R. at 301. Subsequent records indicate that Norris did in fact receive “a right thoracotomy

and left adenectomy on [January 2, 2004].” A.R. at 270. Norris thereafter reported post-operative




                                                2
No. 11-5424
Norris v. Commissioner of Social Security


pain and other ongoing conditions including anxiety and gastroesophageal reflux. Dr. Dake

prescribed Norris Percocet, Xanax, and Protonix.

        Through 2004 and 2005, Norris continued to see Dr. Dake for follow-up appointments at

recommended two-to-three month intervals. Dr. Dake’s detailed records show that Norris received

conservative treatment, consisting primarily of refills and adjustments to his prescription

medications. Norris complained of ongoing pain in various areas, including his chest, back, legs,

and arms. Additionally, he reported anxiety and depression related to his unresolved physical

problems and unemployment. However, when Norris complained of reduced efficacy in his

medicative regimens, Dr. Dake addressed these concerns by adjusting Norris’s medications.

        Dr. Dake also ordered several CT and MRI scans during this period, the results of which were

largely unremarkable. Bilateral straight leg tests were negative, and Norris showed no signs of

cervical or thoracic spasms or tenderness. An October 2004 MRI showed degenerative disc disease

with mild central stenosis, which Dr. Dake treated by continuing Norris on his regular medications.

A January 2005 CT scan also came back negative. In July 2005, Dr. Dake assessed Norris with

sciatica, but he noted that Norris’s scans did not reveal a specific cause for the intensity and duration

of his self-reported pain. In 2005, Norris also complained of vertigo and dizziness secondary to the

pain in his back and extremities; however, Dr. Dake could not find a positional component and

opined that this symptom “d[id] not sound terribly suspicious.” A.R. at 286.

        Dr. Dake opined that Norris might benefit from referral to a pain-management specialist, but

this option was limited by Norris’s lack of insurance. Nevertheless, Dr. Dake consistently found that


                                                   3
No. 11-5424
Norris v. Commissioner of Social Security


Norris had a normal gait and station, a good range of motion, and he did not present in acute distress.

Dr. Dake never recommended more intensive medicative treatment, physical therapy, or further

surgical intervention, and Dr. Dake did not advocate for more frequent physical check-ups.

Moreover, Dr. Dake did not refer Norris to formal psychiatric treatment, counseling, or mental-health

therapy. Scattered throughout Dr. Dake’s treatment records are statements in which Norris told Dr.

Dake that he was stressed by his longterm unemployment and that he was temporarily working or

seeking work.

        Because Dr. Dake was not able to provide an opinion on Norris’s ability to work, Norris

presented to Sara Salles, D.O., and Nancy L. Scott, Ph.D., for one-time consultative evaluations of

his mental and physical impairments.

        On September 5, 2006, Dr. Salles saw Norris for a consultative physical examination. Dr.

Salles noted Norris’s complaints of acid reflux, pain in his left lower extremity, right knee, and lower

back, as well as chest and lung problems. Additionally, Norris complained of shortness of breath

when climbing stairs or walking less than a block. However, Norris also admitted that he continued

to a smoke a half-pack of cigarettes per day. Norris reported to Dr. Salles that medications addressed

his acid reflux and somewhat alleviated his pain, but that his financial limitations prevented him

from taking his prescriptions regularly. Norris also reported intermittent use of crutches and a leg

brace to support his knee. Upon examination, however, Dr. Salles found a normal range of motion

in the upper and lower extremities and a normal range of motion in his hip, ankle, and knees. Dr.

Salles noted limited decreases to Norris’s stance and in his lumbar spine extension and lateral flexion


                                                   4
No. 11-5424
Norris v. Commissioner of Social Security


tests. She found that he showed difficulty standing on his toes and heels, as well as crouching. Dr.

Salles assessed limitations to Norris’s abilities to stand, bend, stoop, crawl, kneel, and crouch. She

indicated that Norris would require hourly breaks to relieve his back and knee pain.

       On October 24, 2006, Dr. Scott provided a one-time consultation regarding Norris’s mental

impairments. Norris reported that his primary complaint was “being out of work for so long.” A.R.

at 500. He described his depression and anxiety as stemming from his gastrointestinal, leg, knee,

lower back, asthma, and lung problems.         Additionally, Norris stated that he came from a

dysfunctional family background, including a father who had committed suicide. He stated that this

background continued to affect him into his adulthood. Although Norris was alert, Dr. Scott found

that he demonstrated a distracted and depressed mood, and she noted that he became teary eyed on

occasion. Additionally, Norris reported one prior suicide attempt in his twenties. Norris stated that

he heard voices, and Dr. Scott noted that Norris seemed distracted by extraneous sounds and visibly

challenged with dizziness when rising and walking. Norris was able to answer Dr. Scott’s questions

correctly when tested on his capacity to recall recent and delayed memories.

       Based on these tests, Dr. Scott indicated that Norris’s ability to understand and retain simple

instructions was fair to poor, that he had poor ability to work without undue supervision, and very

poor ability to get along with co-workers or to adapt to the stresses of regular employment. Dr. Scott

also found that Norris had difficulties with memory retrieval. Dr. Scott diagnosed Norris with major

depressive disorder; posttraumatic stress disorder with agoraphobia; reexperiencing, intrusive

thoughts; and dementia due to head trauma. She opined that these conditions were aggravated by


                                                  5
No. 11-5424
Norris v. Commissioner of Social Security


psychosocial stressors, including financial hardship, lack of employment, limited access to medical

care and medication, and limited social activity. Although Dr. Scott believed that Norris would

experience “moderate improvement once his physical condition is significantly improved,” she

believed “his chronic mental health issues will require ongoing treatment.” A.R. at 507. Dr. Scott

assigned a global assessment of functioning (“GAF”) score of 31.1

        In November 2006, two state-agency physicians reviewed Norris’s records and completed

physical and mental residual functional capacity (“RFC”) assessments. The first state-agency

physician found that Norris retained the abilities to lift fifty pounds occasionally and twenty-five

pounds frequently; stand or walk for about six hours, and sit for about six hours, in an eight-hour

workday. The state-agency physician found no limitations in Norris’s abilities to push and pull and

only occasional postural limits to climbing or stooping. The reviewing physician specifically noted

that Dr. Salles’s opinion was somewhat inconsistent with the other records and recommended

according it little weight.

        As to Norris’s mental RFC assessment, the second state-agency physician found moderate

limitations in Norris’s abilities to carry out detailed instructions, to maintain attention and

concentration for extended periods, to interact appropriately with the general public, and to respond



        1
        The GAF scale is a method of considering psychological, social, and occupational function
on a hypothetical continuum of mental health. The GAF scale ranges from 0 to 100, with serious
impairment in functioning at a score of 50 or below. Scores between 51 and 60 represent moderate
symptoms or a moderate difficulty in social, occupational, or school functioning, whereas scores
between 41 and 50 represent serious symptoms or serious impairment in these areas. See Am.
Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

                                                 6
No. 11-5424
Norris v. Commissioner of Social Security


appropriately to changes in work setting. The state-agency physician opined that Norris’s mental

impairments were significantly affected by his physical impairments. Additionally, the state-agency

physician recommended rejecting Dr. Scott’s opinion as unsupported by the evidence. Specifically,

the reviewing physician noted that Dr. Scott’s finding of dementia was not represented in the record.

       On May 12, 2007, Norris presented to the emergency room with complaints of chest and back

pain, as well as an increased cough. He indicated that the pain radiated through his back but that

over-the-counter pain medication was not addressing this pain and that it upset his stomach. Norris

underwent a chest x-ray and EKG, both of which were negative. Norris was diagnosed with

bronchitis and advised to schedule a follow-up appointment with Dr. Dake.

       On March 4, 2008, the ALJ held a hearing during which Norris and Martha Goss, a

Vocational Expert (“VE”), testified. On June 16, 2008, the ALJ denied Norris’s applications.

Although the ALJ found that Norris had “severe impairments” with respect to his “low back, legs,

and right knee pain, asthma (chronic obstructive pulmonary disease), and depression,” the ALJ

concluded that Norris’s RFC was such that there remained available jobs for Norris to perform. A.R.

at 13, 19. The ALJ reached this decision in part by finding that Norris was not credible and that it

was appropriate to give greater weight to the opinions of the state-agency reviewing physicians than

to the one-time consultative examining physicians retained by Norris. After the Appeals Council

declined to review the ALJ’s decision Norris filed a complaint in federal district court. The district

court concluded that the ALJ’s decision was supported by substantial evidence and upheld the ALJ’s




                                                  7
No. 11-5424
Norris v. Commissioner of Social Security


determination. Norris v. Astrue, No. 5: 10-127-DCR, 2011 WL 588349 (E.D. Ky. Feb. 10, 2011).

Norris timely appeals.

                                          II. ANALYSIS

A. Standard of Review

       “We review district court decisions in social security cases de novo.” Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010). This review “is limited to determining whether [the

Commissioner’s decision] is supported by substantial evidence and was made pursuant to proper

legal standards.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). A

Commissioner’s decision is supported by substantial evidence if there is “more than a scintilla of

evidence” such that “a reasonable mind might accept [the evidence] as adequate to support a

conclusion.” Id. (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)). “An ALJ’s failure to follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified based upon the record.’” Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011) (quoting Blakely v. Comm’r of Soc. Sec., 581 F.3d 399,

407 (6th Cir. 2009)).

B. Norris’s Credibility

       Norris challenges the ALJ’s finding that Norris’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not credible to the extent they are inconsistent

with the residual functional capacity assessment . . . .” A.R. at 17. Norris contends that this finding

is erroneous and that the ALJ failed to provide sufficient justification in support.


                                                  8
No. 11-5424
Norris v. Commissioner of Social Security


       While “an ALJ’s credibility determinations about the claimant are to be given great weight,”

it is also true that “they must also be supported by substantial evidence.” Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 542 (6th Cir. 2007). In support of the adverse-credibility finding, the ALJ stated

that Norris’s depiction of the severity of his disabilities was inconsistent with the medical

record—specifically, the nature of the treatments prescribed and the results of various medical tests

administered. The ALJ noted that Norris was never subject to “surgical intervention or injections”

despite his reports of “chronic back and leg pain.” A.R. at 17. The ALJ also stated that, despite

Norris’s complaints of chest pain and breathing problems, his EKG and chest x-rays were negative

and he continued to smoke. In addition, the ALJ found Norris’s ability “to drive,” to “care of his

personal needs,” and to participate in the “activities of daily living,” as well as the fact that he

reported to Dr. Dake that he returned to working as a painter after the alleged onset of disability,

undermined the purported severity of his impairments. Id. at 17-18.

       We cannot conclude, based on the ALJ’s explanation and our review of the record, that this

adverse-credibility determination was not supported by substantial evidence.2 The ALJ did not

misconstrue facts in the record or overlook other significant evidence. Cf. Rogers, 486 F.3d at 248-



       2
          Moreover, an independent review of the record reveals troubling inconsistencies in Norris’s
statements that lend further credence to the ALJ’s negative credibility finding. For example,
although Norris testified before the ALJ that his employment ended when he was fired for allegedly
misreporting charges, A.R. at 32, Norris told Dr. Scott that his employment was terminated because
he was unable to lift patients because of his physical impairments, id. at 501. In fact, Norris
suggested to Dr. Scott that his employment was terminated after his “legs gave out” while trying to
lift a patient and “the patient fell on” top of him. Id.


                                                  9
No. 11-5424
Norris v. Commissioner of Social Security


49 (finding ALJ’s credibility determination inadequate where ALJ improperly focused purely on

“objective medical evidence,” mischaracterized applicant’s ability to engage in daily activities, and

placed improper emphasis on the fact that “regular exercise” had been prescribed as “the best

treatment”); see also White v. Comm’r of Soc. Sec., 312 F. App’x 779, 789 (6th Cir. 2009)

(unpublished opinion) (finding that ALJ mischaracterized testimony regarding daily activities).

Rather, the ALJ identified specific facts supported by the record which cast doubt on the severity of

the disabilities as described by Norris. Because “a reasonable mind might accept [the evidence] as

adequate to support” an adverse-credibility determination, we conclude that substantial evidence

supports the ALJ’s finding. See Rogers, 486 F.3d at 241.

C. Medical and Mental Health Evaluations

       Norris contends that the ALJ erred in assigning greater weight to the opinions of the

nonexamining state-agency physicians and in failing to provide sufficient justification for doing so.

       Pursuant to 20 C.F.R. §§ 404.1527(d) and 416.927, an ALJ is to “evaluate every medical

opinion” submitted in light of a variety of listed factors, which include the nature of the treatment

relationship, the supporting medical basis for the opinion, and overall consistency with the larger

record. The regulation also sets out a presumptive sliding scale of deference to be given to various

types of opinions. An opinion from a treating physician is “accorded the most deference by the

SSA” because of the “ongoing treatment relationship” between the patient and the opining physician.

Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) (internal quotation marks omitted).

A nontreating source, who physically examines the patient “but does not have, or did not have an


                                                 10
No. 11-5424
Norris v. Commissioner of Social Security


ongoing treatment relationship with” the patient, falls next along the continuum.            Id.   A

nonexamining source, who provides an opinion based solely on review of the patient’s existing

medical records, is afforded the least deference. Id.

       In determining the weight to be assigned to a source opinion, the ALJ should determine

whether a source is a treating source or a nontreating consultative source. This determination

requires the ALJ to consider factors “including the length and nature of the treatment relationship,

the evidence that the physician offered in support of her opinion, how consistent the opinion is with

the record as a whole, and whether the physician was practicing in her specialty.” Ealy, 594 F.3d

at 514. The ALJ considered these factors appropriately when it explained that Drs. Scott’s and

Salles’s opinions were accorded little weight because they were based on one-time consulative

examinations, were not supported by the overall record evidence, and contained findings inconsistent

with other evidence on record. Specifically, the ALJ credited the state-agency physicians’

nonexamining opinions because they were more consistent with the record in its entirety.

       Although Norris is correct that the opinions of nontreating sources are generally accorded

more weight than nonexamining sources, it is not a per se error of law, as Norris suggests, for the

ALJ to credit a nonexamining source over a nontreating source. Any record opinion, even that of

a treating source, may be rejected by the ALJ when the source’s opinion is not well supported by

medical diagnostics or if it is inconsistent with the record. See 20 C.F.R. §§ 404.1527, 416.927;

Ealy, 594 F.3d at 514. Moreover, an ALJ need only explain its reasons for rejecting a treating source

because such an opinion carries “controlling weight” under the SSA. See Smith, 482 F.3d at 876.


                                                 11
No. 11-5424
Norris v. Commissioner of Social Security


Accordingly, a claimant is entitled under the SSA only to reasons explaining the weight assigned to

his treating sources, independent of the success of his disability benefits claim. Id. at 875.

        Here, although the ALJ did not find the one-time consultative sources to be treating sources,

the ALJ nevertheless explained its rationale for granting minimal weight to their opinions. The ALJ

pointed to specific inconsistencies in Drs. Scott’s and Salles’s opinions which justified according

their findings little weight. For instance, Dr. Scott’s assessment of Norris’s mental limitations

contradicted Dr. Dake’s long-term conservative evaluation of Norris’s mental health. Despite

ongoing treatment, Norris’s treating physician never recommended extensive mental-health

treatment, and the record does not show that Norris ever suffered a period of decompensation due

to mental illness. Dr. Dake’s treatment markedly contradicts Dr. Scott’s assignment of a GAF score

of 31. Every indication in Dr. Dake’s records demonstrates that Dr. Dake believed Norris’s mental-

health impairments could be managed by medicative treatment. Additionally, we note that several

of the complaints that Norris presented to Dr. Scott are not indicated on Norris’s numerous visits

with Dr. Dake. Specifically, Norris never complained to his treating source of posttraumatic stress,

memory problems, dementia, or “hearing voices.”

        Similarly, Dr. Salles’s physical consultative examination is internally inconsistent. Despite

Dr. Salles’s findings of a normal range of motion in Norris’s extremities, unremarkable straight leg

tests, and narrow limitations in lumbar flexion, Dr. Salles assigned significant limitations to Norris’s

abilities to stand, bend, stoop, crawl, kneel, or crouch. These limitations were not represented in Dr.




                                                  12
No. 11-5424
Norris v. Commissioner of Social Security


Dake’s records or in Dr. Dake’s ongoing treatment recommendations. Norris’s complaints of vertigo

were also more pronounced before Dr. Salles than they were before Dr. Dake.

       Ultimately, the ALJ’s decision to credit the state-agency physicians’ assessments over the

one-time consultations of Drs. Scott and Salles reflects the fact that the ALJ accorded significant

weight to the longitudinal record as developed by Dr. Dake’s ongoing treatment, and the fact that

the nonexamining physicians’ assessments were more consistent with this record. This Circuit has

upheld an ALJ’s decision to give greater credence to a nonexamining source in similar

circumstances. See Ealy, 594 F.3d at 514-15 (upholding ALJ’s decision not to give weight to

nontreating source because the opinion was inconsistent both with source’s own findings as well as

the overall record). While perhaps the ALJ could have provided greater detail, particularly as to why

the nonexamining opinions were more consistent with the overall record, the ALJ was under no

special obligation to do so insofar as he was weighing the respective opinions of nontreating versus

nonexamining sources. See Smith, 483 F.3d at 876. So long as the ALJ’s decision adequately

explains and justifies its determination as a whole, it satisfies the necessary requirements to survive

this court’s review. Accordingly, we conclude that the ALJ did not err in assigning greater weight

to the opinions of the nonexamining consultants.

D. Residual Functional Capacity (“RFC”)

       The ALJ found that Norris “has the residual functional capacity to lift, carry, push and pull

50 pounds occasionally and 25 pounds frequently as well as sit, stand, and walk 6 hours in an 8-hour

workday as defined in 20 CFR 404.1567(c) and 416.967(c). However, the claimant would be limited


                                                  13
No. 11-5424
Norris v. Commissioner of Social Security


to only occasional climbing of ladders, ropes, and scaffolds and stooping.” A.R. at 15.3 Norris

argues that this RFC determination was not based on substantial evidence. Norris also contends the

ALJ failed to follow agency regulations by improperly relying on “boilerplate” language to reach this

desired conclusion. See Parker v. Astrue, 597 F.3d 920 (7th Cir. 2010).

       In making the RFC determination, the ALJ gave a detailed recitation of all the evidence

presented, ranging from the medical records generated by Dr. Dake to the opinions of consultants

retained by Norris. For the reasons previously discussed, the ALJ gave greater weight to the

opinions of the state-agency consultants who “opined that the claimant was capable of

understanding, remembering, and carrying out simple instructions for 2-hour segments over an 8

hour workday, relating adequately in object focused settings, and adapting to changes and pressures

of a routine setting.” A.R. at 18. In addition, the ALJ explained that it relied on the same evidence

forming the basis of the adverse-credibility finding—namely, the nature of the treatments prescribed,

the results of various medical tests administered, and Norris’s reported ability to function in daily

life—to determine Norris’s RFC. In so doing, the ALJ’s RFC determination was premised on more

than mere boilerplate assertions and demonstrated meaningful engagement with the facts presented

in the record.

       Thus, it is clear that the ALJ’s RFC analysis was more substantive and specific than Norris

alleges. We cannot conclude that the ALJ’s decision falls below the “mere scintilla of evidence”


       3
        Because the Vocational Expert testified that a person with this capacity should be able to
find available employment, the ALJ’s RFC determination is the lynchpin of the ALJ’s decision to
deny Norris disability benefits.

                                                 14
No. 11-5424
Norris v. Commissioner of Social Security


threshold against which we must review the Commissioner’s decision. Accordingly, we hold that

the ALJ’s RFC determination was in accordance with agency norms and properly supported by

substantial evidence.

                                    III. CONCLUSION

       Because the decision of the ALJ was based on substantial evidence and was legally sound,

we AFFIRM.




                                              15